Case 1:17-cv-01353-LPS Document 500 Filed 03/10/20 Page 1 of 2 PageID #: 26859



                                         March 10, 2020

Via E-File
The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26
Room 6124
Wilmington, DE 19801-3555


Re: Pacific Biosciences of California, Inc. v. Oxford Nanopore Tech., Inc.,
    C.A. Nos. 17-cv-275, 1353-LPS – Request for Curative Instruction

Dear Chief Judge Stark:

        PacBio brought its Motion in Limine No. 3 (“MIL 3”) to prevent ONT from unfairly
inflaming the jury by suggesting that a verdict in PacBio’s favor would “hurt scientific research,
or exclude nanopore sequencing devices from the United States.” MIL 3 at 3 (emphasis
supplied). As PacBio explained, “fear-mongering” regarding “the consequence of the different
verdict scenarios” is unduly prejudicial and does nothing to “make any fact that is in dispute on
the merits more or less likely to be true.” MIL Reply at 1. The Court granted PacBio’s motion,
explaining that “it would be inappropriate to put before the jury evidence or argument about the
potential impact of a verdict in favor of PacBio.” D.I. 460 at 2 (emphasis added). The Court
explained that such information is “not relevant to any issue the jury will decide, and create an
unacceptable risk of unfair prejudice (as the jury might be deterred from returning a verdict in
favor of PacBio even if it finds PacBio has met its burden of proof).” D.I. 460 at 2.

        ONT squarely violated this Court’s Order in opening statement: “Now, this isn’t the first
time that PacBio has tried to use its patents to exclude nanopore sequencing.” March 9, 2020
Tr. at 145:6-7. This is a direct argument in violation of this Court’s ruling wherein ONT is
arguing that PacBio is trying now in this case to exclude nanopore sequencing. To drive the
point home, in his next sentence ONT’s counsel stated that “PacBio has tried twice before to use
its patents to take Oxford off the market,” confirming his improper argument that the exclusion
being attempted again in this case was “to take Oxford off the market.” Id. at 145:8-9. This
violation is not an isolated slip of the tongue – rather it was a theme of ONT’s opening
statement. See id. at 165:13-14 (“PacBio made its first attempt to use its patents to keep U.S.
Oxford’s products off the market.”).

         ONT counsel compounded the unfair prejudice to PacBio by shamelessly exploiting the
current health crisis to inflame further the jury passions it had provoked in violation of the MIL 3
Order. ONT suggested that the public’s health in the face of a potential epidemic is in jeopardy
if its products are removed from the market. Id. at 154:8 (“Now, so what does a MinION mean
to you”). Specifically, ONT speculated (without support) about what techniques the Chinese
government are using. Id. at 154:9-15. ONT argued that the continued availability of the
MinION to fight coronavirus might hang in the balance, telling the jury, for example, that “now
[ONT’s] MinIONs are in the hands of scientists and public health officials in China who are on

   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-01353-LPS Document 500 Filed 03/10/20 Page 2 of 2 PageID #: 26860



the ground in realtime monitoring the spread of the virus and working desperately to control it.”
Id. Similarly, ONT counsel asserted, again without evidence, that “MinION is being used by
scientists” in nine different countries “to detect the virus and monitor [its] spread” and that
“sequencing information generate by one of these has been critical in efforts to develop a
vaccine.” Id. at 155:15-20. This theme was used to taint the jury and its impact was clear as
reflected in a news article covering the trial, which was headlined “Patent Trial Opens Over
DNA Too Used to ID Coronavirus” and noted “[a]n attorney for developers of a DNA tool
recently used to track the coronavirus in China told jurors in a federal patent trial in Delaware on
Monday that Pacific Biosciences is using invalid infringement claims to derail competition in an
important field of science.” See Ex. B.

        To attempt to mitigate the damage from ONT’s square violation of the Court’s Order that
was intended to inflame passions improperly, PacBio respectfully requests that the Court instruct
the jury as set forth in Exhibit A.



                                              Respectfully submitted,

                                              /s/ Brian E. Farnan

                                              Brian E. Farnan



cc: Counsel of Record (via E-Filing)
